Title: To Thomas Jefferson from Henry Dearborn, 24 February 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir,
                            War DepartmentFeby. 24. 1807
                        
                        I have the honor herewith to transmit you a list of promotions and appointments in the Army of the United States made during the last recess of Congress
                  With sentiments of esteem & respect I am, Sir your Most Obt Servant
                        
                            H Dearborn
                     
                        
                     Enclosure
                                                
                                                    
                     List of Promotions and Appointments in the Army of the United States made during the last recess of Congress
                     Regiment of Artillerists
                     1st Lieutenant Addison B Armistead to be promoted to the Rank of Captain, vice, Lemuel Gates deceased Octr. 1st. 1806.
                     1st Lieut George Armistead to be promoted to the Rank of Captain, vice, John B Barnes resigned Novemr 1st. 1806
                     2 Lieut. Joseph Kimball to be promoted to the Rank of first Lieutenant, vice, Addison B Armisted promoted Octr. 1. 1806
                     2d Lieut. Robert Roberts to be promoted to the Rank of First Lieutenant, vice, George Armistead promoted Novemr 1. 1806
                     2 Lieut. James Hanham to be promoted to the Rank of First Lieutenant vice Reuben Smith resigned Novr 1. 1806
                     Cadets Joseph Proveaux, Ethan A Allen, Thomas Bennett, Robert Lucas & John D Wyndham to be appointed Second Lieutenants in the Regiment of Artillerists to take rank from Novr. 14. 1806
                     First Regiment of Infantry
                     1st Lieut Zebulon M Pike to be promoted to the Rank of Captain vice, James Richmond deceased
                     2 Lieut Daniel Baker to be promoted to the Rank of First Lieut, vice Zebulon M Pike promoted 
                     Ensign Hezekiah Johnson to be promoted to the rank of Second Lieutenant vice Thomas B. Steele resigned June 20. 1806
                     Ensign Benjamin Marshall to be promoted to the Rank of Second Lieutenant, vice, Daniel Baker promoted.
                     Second Regiment of Infantry
                     Captain Richard Sparks to be promoted to the Rank of Major vice Thomas Pasteurs deceased July 29. 1806.
                     1st Lieut. Matthew Arbuckle to be promoted to the Rank of Captain, Vice, Joseph Bowman resigned June 20th. 1806
                     1st Lieut John Brahan to be promoted to the Rank of Captain vice Richard Sparks promoted July 29. 1806.
                     2d Lieut John Miller to be promoted to the Rank of First Lieutenant, vice, Matthew Arbuckle promoted June 20. 1806
                     2d Lieut William P Clyma to be promoted to the Rank of First Lieutenant, vice, John Brahan promoted July 24. 1806
                     Ensign Robert Peyton to be promoted to the Rank of Second Lieutenant, vice, John Miller promoted June 20. 1806.
                     Ensign Benjamin S Smoot to be promoted to the Rank of Second Lieutenent, vice, Josiah Taylor deceased July 3. 1806.
                     Ensign Charles Magnan to be promoted to the Rank of Second Lieutenant, vice, William P. Clyma promoted July 29. 1806.
                     Alexander Macauley to be appointed Surgeons Mate in the Army of the United State to Rank from June 11. 1806
                     Nathan Kennedy to be appointed Surgeons Mate to Rank from July 11. 1806.
                     Auguste Chouteau to be appointed Ensign of Infantry to take rank from June 20th. 1806
                     Cadet Louis Loramier, Nicholas King of Maryland, Samuel H. Mitchell of Kentucky, William F Ware of Georgia, David C Dean of Orleans & Serjeant Philip Ostrander to be appointed Ensigns of Infantry to take rank from November 14. 1806.
                     John Pollard to be appointed Surgeons Mate to take Rank from October 9. 1806
                     Corps of Engineers
                     1st Lieutenant Joseph G. Swift to be promoted to the rank of Captain
                     1st Lieut Walker R. Armistead to be promoted to the rank of Captain
                     2d Lieut George Bomford to be promoted to the rank of First Lieutenant
                     2d Lieut William McKee to be promoted to the rank of First Lieutenant
                     Cadet Alden Partridge to be appointed First Lieutenant
                     Cadets Charles Gratiot Eleazer D. Wood, William Partridge and Prentice Willard to be appointed Second Lieutenants to take Rank from October 30. 1806
                     
                        War Department
                     
                        
                        
                    